           Case 1:18-cv-01674-JLT Document 55 Filed 04/20/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   SORYA JOHNSON,                                      Case No.: 1:18-cv-01674 JLT
12                  Plaintiff,                           ORDER GRANTING STIPULATION RE: TRIAL
                                                         SCHEDULE
13          v.
14
     KNIGHT TRANSPORTATION, et al.,
15
                    Defendants.
16
17          Based upon the stipulation of counsel, the Court ORDERS the dates related to the trial to be

18   continued as follows:

19          1.      The trial is set on October 13, 2020;

20          2.      The exhibit conference SHALL be completed no later than August 28, 2020 with any

21   exhibits not previously provided to opposing counsel to be sent by email or overnight delivery, so they

22   are received by August 21, 2020. The exhibit binders SHALL be delivered to the courtroom deputy

23   clerk no later than October 8, 2020;

24          3.      Motions in limine, if any, SHALL be filed no later than September 3, 2020.

25   Opposition briefs SHALL be filed no later than September 17, 2020. Reply briefs are no authorized.

26   The Court sets a hearing on the motions in limine on September 24, 2020;
27          4.      Trial briefs, if any, may be filed no later than October 2, 2020;

28          5.      Proposed jury voir dire SHALL be filed no later than October 2, 2020;

                                                        1
           Case 1:18-cv-01674-JLT Document 55 Filed 04/20/20 Page 2 of 2


 1          6.     Undisputed and disputed jury instructions and verdict forms SHALL be filed no later

 2   than September 25, 2020. Counsel SHALL exchange their proposed jury instructions and verdict

 3   forms no later than September 4, 2020 and confer about the jury instructions and verdict form no later

 4   than September 21, 2020;

 5          Counsel and the parties SHALL comply with all other requirements of the pretrial and

 6   the scheduling orders.

 7
 8   IT IS SO ORDERED.

 9      Dated:    April 19, 2020                             /s/ Jennifer L. Thurston
10                                                    UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
